Exhibit 10.2

 

EXECUTION VERSION

 

Morgan Stanley & Co. LLC
1585 Broadway, 5th Floor
New York, NY 10036

 

March 22, 2018

 

To:                             Plug Power Inc.
968 Albany Shaker Road
Latham, NY  12110
Attention:                                         Gerard L. Conway Jr.
Telephone No.:             (518) 738-0970
Facsimile No.:                   (518) 782-7884

 

Re:                            Forward Stock Purchase Transaction

 

Dear Sir / Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Morgan Stanley &
Co. LLC (“Dealer”) and Plug Power Inc. (“Issuer” or “Counterparty”) on the Trade
Date specified below (the “Transaction”).  This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. 
This Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

 

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”), are incorporated into this Confirmation.  In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions shall govern and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation shall govern.

 

1.                                      This Confirmation evidences a complete
binding agreement between Counterparty and Dealer as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation
(notwithstanding anything to the contrary herein) shall be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Master Agreement”)
as if Dealer and Counterparty had executed an agreement in such form (but
without any Schedule except for (i) the election of the laws of the State of New
York as the governing law (without reference to choice of law doctrine),
(ii) the election of US Dollars (“USD”) as the Termination Currency and
(iii) (a) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Master Agreement shall apply to Dealer with a “Threshold
Amount” of three percent of Dealer’s parent’s shareholders’ equity, (b) the
phrase “, or becoming capable at such time of being declared,” shall be deleted
from clause (1) of such Section 5(a)(vi), (c) “Specified Indebtedness” shall
have the meaning specified in Section 14 of the Agreement, except that such term
shall not include obligations in respect of deposits received in the ordinary
course of Dealer’s banking business and (d) the following language shall be
added to the end thereof: “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”) on the Trade
Date.  In the event of any inconsistency between the provisions of the Master
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Master Agreement.

 

2.                                      The Transaction constitutes a Share
Forward for purposes of the Equity Definitions.  The terms of the particular
Transaction to which this Confirmation relates are as follows:

 

--------------------------------------------------------------------------------


 

General Terms:

 

 

 

 

 

Trade Date:

 

March 22, 2018

 

 

 

Effective Date:

 

March 27, 2018, subject to cancellation of the Transaction as provided in
Section 7(c) “Early Unwind” below.

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The shares of common stock, $0.01 par value per Share, of Counterparty (Ticker
Symbol: “PLUG”).

 

 

 

Number of Shares:

 

Initially 14,397,906 Shares. On each Settlement Date, the Number of Shares shall
be reduced by the Daily Number of Shares delivered by Dealer to Counterparty on
such Settlement Date.

 

 

 

Daily Number of Shares:

 

For any Valuation Date occurring prior to the Maturity Date, the number of
Shares specified by Dealer in the related Settlement Notice (as defined below
under “Valuation Dates”), which shall not exceed the Number of Shares on such
Valuation Date, and for the Valuation Date occurring on the Maturity Date, if
any, the Number of Shares on such Valuation Date.

 

 

 

Maturity Date:

 

March 15, 2023 (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day).

 

 

 

Forward Price:

 

$1.91

 

 

 

Prepayment:

 

Applicable

 

 

 

Prepayment Amount:

 

$27,500,000.46

 

 

 

Prepayment Date:

 

The Effective Date, so long as no cancellation of the Transaction has occurred
as provided in Section 7(c) “Early Unwind.”

 

 

 

Exchange:

 

The NASDAQ Capital Market

 

 

 

Related Exchange(s):

 

All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such section.

 

 

 

Calculation Agent:

 

Dealer; provided that following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Master
Agreement with respect to which Dealer is the sole Defaulting Party,
Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the first date the Calculation Agent fails to
timely make such calculation, adjustment or determination or to perform such
obligation, as the case may be, and ending on the earlier of the Early
Termination Date with respect to such Event of Default and the date on which
such Event of Default is no longer continuing, as determined by the Calculation
Agent.

 

2

--------------------------------------------------------------------------------


 

 

 

All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any calculation by
the Calculation Agent hereunder, upon written request by Counterparty, the
Calculation Agent will provide to Counterparty by email to the email address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will the Calculation Agent be obligated to share with Counterparty any
proprietary or confidential data or information or any proprietary or
confidential models used by it.

 

 

 

Settlement Terms:

 

 

 

 

 

Physical Settlement:

 

Applicable. In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer
will deliver to Counterparty the Daily Number of Shares for the related
Valuation Date on the relevant Settlement Date. Section 9.11 of the Equity
Definitions shall be amended by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares.

 

 

 

Valuation Dates:

 

(a) Any Scheduled Trading Day following the Effective Date designated by Dealer
in a written notice (a “Settlement Notice”) that is delivered to Counterparty at
least two Scheduled Trading Days prior to such Valuation Date, specifying
(i) the Daily Number of Shares for each such Valuation Date and (ii) the related
Settlement Date(s) and (b) the Maturity Date.


If, on any Exchange Business Day, the Number of Shares is greater than the
number of Shares underlying all of Counterparty’s then outstanding 5.50%
Convertible Senior Notes due 2023 (the “Notes”), Counterparty may provide
written notice to Dealer of such fact (such notice, a “Notional Excess Notice”).
Promptly following the date 90 calendar days immediately following the date on
which Dealer receives a Notional Excess Notice from Counterparty (taking into
consideration the amount of time necessary to complete any related unwind
activity with respect to Dealer’s commercially reasonable Hedge Positions),
Dealer shall deliver a Settlement Notice to Counterparty designating a Valuation
Date and related Settlement Date with respect to a Daily Number of Shares such
that the Number of Shares following such Settlement Date is less than or equal
to the number of Shares underlying all then outstanding Notes.


In addition, if, on any Exchange Business Day (a “Measurement Day”), Dealer
determines in its sole discretion that the cost to borrow a number of Shares
equal to the Number of Shares as of such Measurement Day (x) is less than 25
basis points and (y) has been less than 25 basis points for 25 out of the 30
consecutive Exchange Business Days immediately preceding such Measurement Day (a
“Stock Borrow Determination”), then, promptly following the date 90 calendar
days immediately following such Stock Borrow Determination (taking into
consideration the amount of time necessary to complete any related unwind
activity with respect to Dealer’s commercially reasonable Hedge Positions),
Dealer shall deliver a Settlement Notice to Counterparty designating a Valuation
Date and related Settlement Date with respect to a Daily Number of

 

3

--------------------------------------------------------------------------------


 

 

 

Shares equal to the Number of Shares as of the date of such Settlement Notice.

 

 

 

Market Disruption Event:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “at any time during the
one hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Valuation Date” after the word
“material,” in the third line thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”


Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Regulatory Disruption:

 

Any event that Dealer, in its commercially reasonable discretion and in good
faith, based on the advice of legal counsel, determines makes it advisable with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures applicable to Dealer (provided that such requirements,
policies and procedures relate to legal or regulatory issues and are generally
applicable in similar situations and applied in a consistent manner in similar
transactions), including any requirements, policies or procedures relating to
Dealer’s commercially reasonable hedging activities hereunder, to refrain from
or decrease any market activity in connection with the Transaction. Dealer shall
notify Counterparty as soon as commercially reasonably practicable (but in no
event later than two Scheduled Trading Days) that a Regulatory Disruption has
occurred and the Valuation Dates affected by it, and Dealer shall promptly
notify Counterparty of any termination of such Regulatory Disruption.

 

 

 

Dividends:

 

 

 

 

 

Dividend Payment:

 

In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will pay to
Counterparty the Dividend Amount on the Dividend Payment Date.

 

 

 

Dividend Amount:

 

(a) 100% of the per Share amount of any cash dividend declared by the Issuer to
holders of record of a Share on any record date occurring during the period
from, and including, the Effective Date to, but excluding, the final Settlement
Date, multiplied by (b) the Number of Shares on such record date (excluding, for
the avoidance of doubt, any Shares delivered by Dealer to Counterparty on such
record date, if such record date is a Settlement Date).

 

 

 

Dividend Payment Date:

 

The third Currency Business Day immediately following each date on which the
relevant Dividend Amount is paid by the Issuer to shareholders of record.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment. For the avoidance of doubt, the payment of any
cash dividend or distribution on the Shares shall not constitute a Potential
Adjustment Event but instead shall be governed

 

4

--------------------------------------------------------------------------------


 

 

 

by the provisions set forth under the heading “Dividends” above.

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, The
NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market (or their respective successors)”.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

Share-for-Share:

 

Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Calculation Agent Adjustment or Cancellation and Payment, at the sole election
of Dealer

 

 

 

Share-for-Combined:

 

Calculation Agent Adjustment or Cancellation and Payment, at the sole election
of Dealer

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

Tender Offer:

 

Applicable; provided that the definition of “Tender Offer” in Section 12.1(d) of
the Equity Definitions is hereby amended by replacing the phrase “greater than
10% and less than 100% of the outstanding voting shares of the Issuer” with
“(x) greater than 15% and less than 100% of the outstanding Shares in respect of
any Tender Offer made by any entity or person other than the Issuer or any
subsidiary thereof or (y) greater than 20% and less than 100% of the outstanding
Shares in respect of any Tender Offer made by the Issuer or any subsidiary
thereof”.

 

 

 

Share-for-Share:

 

Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Calculation Agent Adjustment

 

 

 

Calculation Agent Adjustment:

 

If, with respect to a Merger Event or a Tender Offer, the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person that is not a corporation or is not organized under the laws
of the United States, any State thereof or the District of Columbia, then
Cancellation and Payment may apply at Dealer’s sole election.

 

 

 

Composition of Combined Consideration:

 

Not Applicable

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market, The NASDAQ Global Market or The
NASDAQ Capital Market (or their respective successors); if the Shares are
immediately re-listed,

 

5

--------------------------------------------------------------------------------


 

 

 

re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market (or their
respective successors), such exchange or quotation system shall thereafter be
deemed to be the Exchange. For purposes of this Confirmation (x) the phrase
“will be cancelled” in the first line of Section 12.6(c)(ii) of the Equity
Definitions shall be replaced with the phrase “may be cancelled by Dealer in its
reasonable discretion” and (y) the words “if so cancelled” shall be inserted
immediately following the word “and” in the second line of
Section 12.6(c)(ii) of the Equity Definitions.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date” immediately
following the word “Transaction” in clause (X) thereof, and (iv) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Not Applicable

 

 

 

Increased Cost of Stock Borrow:

 

Not Applicable

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer. For the avoidance of
doubt, whenever the Calculation Agent is called upon to make an adjustment or
determination pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event on the Hedging Party,
the Calculation Agent shall make such adjustment or determination by reference
to the effect of such event on Hedging Party, assuming that Hedging Party
maintains a commercially reasonable Hedge Position.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer. All calculations and
determinations by the Determining Party shall be made in good faith and in a
commercially reasonable manner. Following any calculation by the Determining
Party hereunder, upon written request by Counterparty, the Determining Party
will provide to Counterparty by email to the email address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such calculation; provided, however, that in no event will
the Determining Party be obligated to share with Counterparty any

 

6

--------------------------------------------------------------------------------


 

 

 

proprietary or confidential data or information or any proprietary or
confidential models used by it.

 

 

 

Hedging Adjustments:

 

For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on Dealer,
assuming that Dealer maintains a commercially reasonable Hedge Position.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

3.                                      Account Details:

 

(a)                           Account for payments to Counterparty:

 

To be provided by Counterparty.

 

Account for delivery of Shares to Counterparty:

 

To be provided by Counterparty.

 

(b)                                Account for payments to Dealer:

 

To be provided by Dealer.

 

Account for delivery of Shares from Dealer:

 

To be provided by Dealer.

 

4.                                     Offices:

 

The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 

The Office of Dealer for the Transaction is: New York

 

Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

5.                                     Notices: For purposes of this
Confirmation:

 

(a)                                 Address for notices or communications to
Counterparty:

 

To:

 

Plug Power Inc.

 

 

968 Albany Shaker Road

 

 

Latham, NY 12110

Attn:

 

Gerard L. Conway Jr.

Telephone No.:

 

(518) 738-0970

 

7

--------------------------------------------------------------------------------


 

Email:

 

gconway@plugpower.com

 

 

 

with a copy to:

 

 

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attn:

 

Yoel Kranz

Telephone:

 

(212) 813-8800

Email:

 

ykranz@goodwinlaw.com

 

(b)                                 Address for notices or communications to
Dealer:

 

To:

 

Morgan Stanley & Co. LLC

 

 

1585 Broadway, 4th Floor

 

 

New York, NY 10036

Attn:

 

Usman Khan

Telephone:

 

(212) 761-0955

Facsimile:

 

(212) 404-9480

Email:

 

Usman.S.Khan@morganstanley.com

 

With a copy to:

 

Morgan Stanley & Co. LLC

 

 

 

1221 Avenue of the Americas, 34th Floor

 

 

 

New York, NY 10020

 

Attn:

 

Steven Seltzer

 

Telephone:

 

(212) 761-1719

 

Facsimile:

 

(212) 404-9480

 

Email:

 

Steven.Seltzer1@morganstanley.com

 

 

6.                                      Representations, Warranties and
Agreements.

 

I.                                        Representations, Warranties and
Agreements of Counterparty.  Each of the representations and warranties of
Counterparty set forth in Section 1 of the Purchase Agreement (the “Purchase
Agreement”), dated as of March 22, 2018, between Counterparty and Morgan
Stanley & Co. LLC and Barclays Capital Inc., as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein. Furthermore,
in addition to the representations set forth in the Master Agreement,
Counterparty represents and warrants to, and agrees with, Dealer, on the date
hereof, that:

 

(a)         (i) It is not entering into the Transaction on behalf of or for the
accounts of any other person or entity, and will not transfer or assign its
obligations under the Transaction or any portion of such obligations to any
other person or entity except in compliance with applicable laws and the terms
of the Transaction; (ii) it understands that the Transaction is subject to
complex risks which may arise without warning and may at times be volatile, and
that losses may occur quickly and in unanticipated magnitude; (iii) it has
consulted with its legal advisor(s) and has reached its own conclusions about
the Transaction, and any legal, regulatory, tax, accounting or economic
consequences arising from the Transaction; (iv) it has concluded that the
Transaction is suitable in light of its own investment objectives, financial
condition and expertise; and (v) neither Dealer nor any of its affiliates has
advised it with respect to any legal, regulatory, tax, accounting or economic
consequences arising from the Transaction, and neither Dealer nor any of its
affiliates is acting as agent, or advisor for Counterparty in connection with
the Transaction.

 

(b)         Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.

 

8

--------------------------------------------------------------------------------


 

(c)          The reports and other documents filed by Counterparty with the U.S.
Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), when considered as a whole (with
the more recent such reports and documents deemed to update prior statements and
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.  Counterparty is not in possession of any material
nonpublic information regarding the business, operations or prospects of
Counterparty or the Shares.

 

(d)         Counterparty is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) in violation of the
Exchange Act.

 

(e)          Counterparty is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act of any securities of
Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. 
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.  Counterparty
shall not, during (x) the period beginning on, and including, the 41st Scheduled
Trading Day immediately preceding March 15, 2023 and ending on, and including,
the second Scheduled Trading Day immediately following March 15, 2023 or (y) the
period beginning on, and including, the date on which Counterparty repurchases
Notes in connection with a “Fundamental Change” (as such term is defined in the
indenture governing the Notes (the “Indenture”)), Counterparty or any subsidiary
thereof enters into any agreement to repurchase or exchange any Notes other than
pursuant to the terms of the Indenture or Counterparty or any subsidiary thereof
repurchases or exchanges Notes pursuant to a tender offer for the Notes (each
such event, a “Repurchase”), and ending on, and including, the second Scheduled
Trading Day immediately following completion by Dealer of any unwind activity
with respect to Dealer’s Hedge Positions as a result of any such Repurchase
(provided that Dealer shall complete such activity within 35 Scheduled Trading
Days (excluding any Scheduled Trading Day on which a Market Disruption Event
occurs) of any such Repurchase) (any period described in clause (x) or clause
(y) a “Prohibited Period”), engage in any such distribution, other than a
distribution meeting the requirements of one of the exceptions set forth in
Rule 101(b) and Rule 102(b) of Regulation M.  Counterparty shall give
contemporaneous written notice to Dealer of any Repurchase, and Dealer shall
give prompt written notice to Counterparty of its completion of any unwind
activity with respect to Dealer’s Hedge Positions as a result of such
Repurchase.

 

(f)           The Transaction was approved by the board of directors of
Counterparty, and Counterparty is entering into the Transaction solely for the
purposes stated in such board resolution.  There is no internal policy of
Counterparty, whether written or oral, that would prohibit Counterparty from
entering into any aspect of the Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.

 

(g)          Counterparty has all necessary corporate power and authority to
execute, deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(h)         On and immediately after the Trade Date and the Prepayment Date
(A) the assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty, (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature, (D) Counterparty is not, and will not be, “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), and
(E) Counterparty could have purchased Shares with an aggregate purchase price
equal to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.

 

(i)             Counterparty has made, and will make, all filings required to be
made by it with the SEC with respect to the Transaction contemplated hereby.

 

9

--------------------------------------------------------------------------------


 

(j)            Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will
(i) conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or (ii) violate any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or (iii) conflict with or result in a
breach of any agreement or instrument to which Counterparty is a party or by
which Counterparty is bound or to which Counterparty is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, except, in the case of clauses (ii) and (iii), as would not
reasonably be expected to have a material adverse effect on Counterparty.

 

(k)         No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

 

(l)             Counterparty is not and, after giving effect to the transactions
contemplated in this Confirmation, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(m)     To the knowledge of Counterparty, no U.S. state or local law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares,
other than any regulation that Dealer would be subject to as a result of its
being a regulated entity under various applicable laws, including U.S.
securities laws and FINRA.

 

(n)         On the Trade Date and on any day during a Prohibited Period, neither
Counterparty nor any “affiliated purchaser” (as defined in Rule 10b-18 under the
Exchange Act) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, excluding the call option transactions entered into with
Dealer and Barclays Bank PLC, through its agent Barclays Capital Inc., on the
date hereof.

 

II.                                   Representations and Warranties of
Counterparty and Dealer.  Counterparty and Dealer hereby represent and warrant
to Dealer and Counterparty, respectively, on the date hereof that:

 

(a)         Each is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(b)         Each of Dealer and Counterparty acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof.  Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

 

7.                                      Other Provisions.

 

(a)         Opinions.  As a condition to the effectiveness of the Transaction,
Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and
Section 6.I(l) hereof; provided that any such opinion of counsel may contain
customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.

 

(b)         Repurchase Notices.  Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage would reasonably be expected to be (i) greater
than 6.75% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof). 
The “Notice

 

10

--------------------------------------------------------------------------------


 

Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day.  Counterparty agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person.  If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

(c)          Early Unwind.  In the event the sale of the Notes pursuant to the
Purchase Agreement is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Dealer an opinion of counsel as
required pursuant to Section 7(a), in each case by 12:00 p.m. (New York City
time) on the Prepayment Date, or such later date as agreed upon by the parties
(the Prepayment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date.  Each of Dealer and Counterparty represents and acknowledges to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

(d)         Transfer or Assignment.

 

(i) Dealer may, without Counterparty’s consent, transfer or assign (a
“Transfer”) all or any part of its rights or obligations under the Transaction
(A) to any affiliate of Dealer (1) that has a rating for its long term,
unsecured and unsubordinated indebtedness that is equal to or better than
Dealer’s credit rating at the time of such Transfer or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer or its
ultimate parent or (B) to any other third party with a rating for its long term,
unsecured and unsubordinated indebtedness (or to any other third party whose
obligations are guaranteed by an entity with a rating for its long term,
unsecured and unsubordinated indebtedness) equal to or better than the lesser of
(1) the credit rating of Dealer at the time of the transfer and (2) A- by
Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if

 

11

--------------------------------------------------------------------------------


 

either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and
Dealer.  Dealer shall promptly provide written notice to Counterparty of any
such Transfer.  If at any time at which (A) the Section 16 Percentage exceeds
7.5%, (B) the Forward Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of a portion of the Transaction to a third party on pricing terms
commercially reasonably acceptable to Dealer and within a time period
commercially reasonably acceptable to Dealer such that no Excess Ownership
Position exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists.  In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Master Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Shares equal to the number of Shares underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 7(f) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party).   The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding.  The “Forward Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the Number of Shares and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion.  The “Applicable Share Limit” means a number
of Shares equal to (A) the minimum number of Shares that could give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its commercially reasonable discretion, minus (B) 1% of
the number of Shares outstanding.

 

(ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations (a “Dealer Affiliated Entity”). 
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance by such Dealer Affiliated Entity of Dealer’s obligations
hereunder.

 

(e)          Staggered Settlement.  If upon advice of counsel with respect to
any legal, regulatory or self-regulatory requirements or related policies or
procedures applicable to Dealer, including any requirements, policies or
procedures relating to Dealer’s commercially reasonable hedging activities
hereunder that would be customarily applicable to transactions of this type by
Dealer, Dealer commercially reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on any Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to such
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Daily Number
of Shares otherwise deliverable on such Nominal Settlement Date on two or more
dates (each, a “Staggered Settlement Date”) or at two or more times on a Nominal
Settlement Date as follows:

 

(1)                     in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (the first of which will be such Nominal
Settlement Date and the last of which will be no later than the twentieth (20th)
Exchange Business Day following such Nominal Settlement Date) and the number of
Shares that it will deliver on each Staggered Settlement Date or delivery times;

 

12

--------------------------------------------------------------------------------


 

(2)                     the aggregate number of Shares that Dealer will deliver
to Counterparty hereunder on all such Staggered Settlement Dates or delivery
times will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date; and

 

(3)                     the Physical Settlement terms will apply on each
Staggered Settlement Date, except that the Daily Number of Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates or delivery times as specified by Dealer in the
notice referred to in clause (1) above.

 

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Dealer shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which Dealer would be
obligated to deliver them to Counterparty pursuant to the Physical Settlement
terms set forth above, and Counterparty agrees to credit all such early
deliveries against Dealer’s obligations hereunder in the direct order in which
such obligations arise.  No such early delivery of Shares will accelerate or
otherwise affect any of Counterparty’s obligations to Dealer hereunder.

 

(f)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event, and if Dealer would
owe any amount to Counterparty pursuant to Section 6(d)(ii) of the Master
Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below).

 

Share Termination Alternative:

 

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Master Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation, divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property or the per

 

13

--------------------------------------------------------------------------------


 

 

 

Share unwind price of any Share-linked Hedge Positions, as the case may be.

 

 

 

Share Termination Delivery Unit:

 

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof). “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

 

(g)          Securities Contract, Swap Agreement.  The parties hereto intend for
(i) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code, and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default, Early Termination Event, Extraordinary Event or
Additional Disruption Event under this Confirmation with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(h)         No Collateral, Netting or Setoff.  Notwithstanding any provision of
the Master Agreement, or any other agreement between the parties, to the
contrary, no collateral is transferred in connection with the Transaction.
 Obligations under the Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Master Agreement) against any other
obligations of the parties, whether arising under the Master Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Master Agreement)
against obligations under the Transaction, whether arising under the Master
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.

 

(i)             Status of Claims in Bankruptcy.  Dealer acknowledges and agrees
that this Confirmation is not intended to convey to Dealer rights against
Counterparty with respect to the Transaction that are senior to the claims

 

14

--------------------------------------------------------------------------------


 

of common stockholders of Counterparty in any U.S. bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(j)            Governing Law.  This Confirmation will be governed by, and
construed in accordance with, the laws of the State of New York (without
reference to choice of law doctrine).

 

(k)         Waiver of Jury Trial.  Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to the Transaction.  Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

(l)             Tax Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(m)     Right to Extend.  Dealer may postpone or add, in whole or in part, any
Valuation Dates and related Settlement Dates, or any other date of valuation,
payment or delivery by Dealer, with respect to some or all of the Number of
Shares hereunder, if Dealer reasonably determines, in its good faith and
commercially reasonable discretion, based on advice of counsel in the case of
the immediately following clause (ii), that such action is reasonably necessary
or appropriate (i) to preserve Dealer’s commercially reasonable hedging or hedge
unwind activity hereunder in light of existing liquidity conditions or (ii) to
enable Dealer to effect purchases of Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements or related policies and procedures applicable to
Dealer, including any requirements, policies or procedures relating to Dealer’s
commercially reasonable hedging activities hereunder; provided that in no event
shall Dealer have the right to so postpone or add any Valuation Date(s),
Settlement Date(s) or any other date of valuation, payment or delivery beyond
the 30th Scheduled Trading Day (excluding any Scheduled Trading Day on which a
Market Disruption Event occurs) immediately following the Maturity Date.

 

(n)         Wall Street Transparency and Accountability Act.  In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Master Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Master
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Master Agreement)).

 

(o)         Payment by Counterparty.  In the event that, following payment of
the Prepayment Amount, (i) an Early Termination Date occurs or is designated
with respect to the Transaction as a result of a Termination Event or an Event
of Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Master Agreement) and, as a result, Counterparty owes to Dealer
an amount calculated under Section 6(e) of the Master Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, in each case, such amount shall be deemed to be zero.

 

(p)         Delivery or Receipt of Cash.  For the avoidance of doubt, other than
payment of the Prepayment Amount by Counterparty and receipt by Counterparty of
any payment pursuant to the provisions under the heading “Dividends” in
Section 2 above, nothing in this Confirmation shall be interpreted as requiring
Counterparty to pay

 

15

--------------------------------------------------------------------------------


 

or receive cash, except in circumstances where payment or receipt of cash is
within Counterparty’s control or in those circumstances in which holders of
Shares would also receive cash.

 

(q)         Notice.  Counterparty shall, upon obtaining knowledge of the
occurrence of any event that would, with the giving of notice, the passage of
time or the satisfaction of any condition, constitute an Event of Default in
respect of which it would be the Defaulting Party, a Termination Event in
respect of which it would be an Affected Party, a Potential Adjustment Event or
an Extraordinary Event (including without limitation an Additional Disruption
Event), notify Dealer within one Scheduled Trading Day of the occurrence of
obtaining such knowledge.

 

(r)            Agreements and Acknowledgements Regarding Hedging.  Counterparty
understands, acknowledges and agrees that: (i) at any time on and prior to the
final Valuation Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its commercially reasonable hedge
position with respect to the Transaction; (ii) Dealer and its affiliates also
may be active in the market for Shares other than in connection with
commercially reasonable hedging activities in relation to the Transaction;
(iii) Dealer shall make its own determination as to whether, when or in what
manner any commercially reasonable hedging or market activities in securities of
Counterparty shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Forward
Price; and (iv) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares in a manner that
may be adverse to Counterparty.

 

(s)           Tax Matters.

 

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Master Agreement, shall not include any
U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Master
Agreement.

 

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Master Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

 

(iii) Tax documentation. Counterparty and Dealer shall provide to each other
valid U.S. Internal Revenue Service Form W-9, or if applicable, Form W-8 BEN,
Form W-8 BEN-E, or other applicable Form W-8, or any successor(s) thereto,
(a) on or before the date of execution of this Confirmation and (b) promptly
upon learning that any such tax form previously provided has become obsolete or
incorrect, and further shall promptly provide such other tax forms and documents
as reasonably requested.

 

[Signatures to follow on separate page]

 

16

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to Dealer.

 

 

Yours sincerely,

 

 

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

 

 

By:

/s/ Scott Pecullan

 

 

Name: Scott Pecullan

 

 

Title:Managing Director

 

Confirmed as of the date first

above written:

 

PLUG POWER INC.

 

 

 

 

 

 

 

 

By:

/s/ Andrew Marsh

 

 

 

Name: Andrew Marsh

 

 

 

Title: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------